Citation Nr: 1414183	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-40 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and his representative


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972 and from June 1977 to March 1981.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified at a Travel Board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

The evidence of record does not show that the Veteran's right knee disability was sustained during, or otherwise related to, his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a March 2007 letter sent to the Veteran prior to the rating decision on appeal.

The duty to assist has also been satisfied.  The Veteran's pertinent service treatment records, post-service medical records, and Social Security Administration records have been secured.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information.  The Veteran was afforded a VA examination in August 2010.  The examiner reviewed the Veteran's claims file, considered his pertinent medical history, statements and reported history; performed all appropriate diagnostic tests; described his right knee disability in sufficient detail; and described the functional effects caused by his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the examination is an adequate basis on which to adjudicate the Veteran's service connection claim.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

The Veteran seeks entitlement to service connection for a right knee disability and maintains that it is directly related to active duty service.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, chronic diseases such as arthritis may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year following separation from active duty service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

A review of the Veteran's service treatment records shows one incident in October 1979 where he complained of "trauma to the right knee."  The treatment record notes that the Veteran's right knee showed no bruising or crepitus, and he was able to perform full flexion.  The record states that the Veteran was placed on full duty. 

The remainder of the Veteran's service treatment records for both of his periods of active duty service do not contain any complaints, findings, treatments or diagnoses related to any right knee condition.  Notably, in his March 1981 Report of Medical History, the Veteran wrote "I am in good health except for my colar [sic] bone." (The Veteran is service-connected for osteoarthritis of the acromioclavicular joint.)  He checked "no" to questions on whether he ever had a "trick" or locked knee.  His March 1981 separation examination also reflected normal clinical findings of his lower extremities.

VA treatment records show that the Veteran was treated for complaints of right knee pain as early as November 2006.  In January 2007, an MRI was taken of his right knee.  The MRI report noted the examiner's impression of effusion and a subtotal tear with fibrosis involving the anterior cruciate ligament (ACL).  There was also a subtle tear involving the posterior horn of the medial meniscus, degenerative changes in the lateral meniscus, and thickened suprapatellar plica and retinaculum.  

A March 2007 VA treatment record notes that the Veteran was diagnosed with a right knee ACL tear, likely chronic, with instability.  The treatment record also notes that x-rays taken of the knee showed minimal arthritic changes and "overall ok bony architecture."  The accompanying March 2007 radiology report noted degenerative changes in the right knee joint with minor narrowing of the joint space on the medial side of the right knee and marginal bony spurring of the right femur.  There was no evidence of effusion.

In August 2010, the Veteran was afforded a VA examination where he complained of swelling and episodes of his right knee giving way without any warning.  He stated that prolonged walking and using the stairs aggravates his knee.  He avoids activities such as running, squatting, or kneeling, and does not go up or down ladders.  The examiner noted that the Veteran did not describe any flare-ups or incapacitating events.  Further, the Veteran could not recall a specific injury during his active duty, but maintained that his right knee condition was due to "wear and tear" from his periods of service. 

Examination of the Veteran's right knee revealed a 3+ Lachman test, 3+ anterior drawer, and negative posterior drawer.  The examiner found no effusion.  The Veteran had a positive pivot-shift, and his patella tracked in the midline.  He had mild pseudolaxity of varus and valgus stress testing both in extension and 30 degrees of flexion.  The Veteran's quads were equal with good tone and there was no effusion.  Range-of-motion testing of the Veteran's right knee - active, passive and against resistance - revealed normal left knee extension and flexion limited to 135 degrees.  The examiner noted that there was no pain, fatigue, weakness or incoordination with repetitive motion.  Further, the Veteran exhibited a normal gait upon examination. 

X-rays of the Veteran's right knee conducted two days prior to his examination showed that his bones were intact and well aligned.  There was minimal decreased medial compartment and patellofemoral joint space narrowing with osteophyte formation of adjacent bones.  

The examiner diagnosed the Veteran with a chronic ACL tear with instability of the right knee and degenerative tearing of the meniscus which were minimal.  

The VA examiner opined that it was less likely than not that his current knee condition is associated with military service.  In support of this conclusion, the examiner noted the Veteran's October 1979 service treatment record and stated that the Veteran's right knee complaint resolved with no residuals.  He also noted that VA records showed his first post-service VA medical record related to his right knee was in 2006.  The examiner stated that if the Veteran had an ACL tear back in 1979, he would have significantly more degenerative changes in his knee than what he has now.

The VA examiner's report is the only medical evidence in the Veteran's record which provides an opinion on the likely etiology of his right knee condition.  The examiner considers both the Veteran's reported lay statements and his entire medical history, including the examination findings.  The Board assigns significant probative weight to this negative nexus opinion because it is supported by a compelling rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).    

The Veteran's Social Security records reflect that he was found to be disabled beginning in November 2006 and was awarded disability benefits due to diagnoses of osteoarthritis and prostate cancer.  (The Veteran was also granted a VA pension effective February 2007 based on a 100 percent non-service-connected disability rating for prostate cancer.)  His VA records, as detailed above, similarly show minimal arthritic changes to his right knee.  Since arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  Service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of right knee arthritis.  There is no diagnosis of arthritis during service.  

In addition, the probative evidence of record does not establish continuity of symptomatology for right knee arthritis in lieu of medical nexus.  The Veteran is competent to report his own in-service injuries and describe pertinent symptomatology since service.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

In both his statements to the VA examiner in August 2010 and his testimony before the undersigned Judge, the Veteran has maintained that his right knee disability was due to "wear and tear" during active duty service.  As noted above, the Veteran's service treatment records show only one complaint in October 1979 of right knee "trauma."  The record shows that the Veteran was not diagnosed with any knee condition, and in fact, the examiner recommended that he be placed on full duty.  

Had the Veteran suffered a significant right knee injury resulting in chronic pain as he later described, notation of recurrent right knee pain would have been expected in his service treatment records, and the Board therefore considers the March 1981 separation Report of Medical History and his March 1981 separation examination to raise questions as to the credibility of the Veteran's assertions in connection with the current claim.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist). 

The Board does not find Veteran's contentions credible given the medical evidence on record.  

There is also no evidence that arthritis was manifest within one year of separation from service; thus, the presumption of in-service incurrence of arthritis does not apply. 

The only other evidence in the record concerning the etiology of the Veteran's right knee disorder is the Veteran's own statements.  The Veteran is competent to describe his symptoms of knee pain without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, the Veteran is not competent to diagnose such pain as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorders; both of these determinations require medical expertise.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Further, the Veteran has not established that he has the expertise to identify the etiology of his right knee disability.

In sum, the weight of the evidence does not show a relationship between the Veteran's right knee disability and active duty service.  Accordingly, the Board finds that the claim of entitlement to service connection for a right knee injury, diagnosed as an anterior cruciate ligament tear to the right knee, must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee injury is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


